                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF GEORGIA
                           ATHENS DIVISION

UNITED STATES ex rel.                 *
DIVERSIFIED LENDERS, LLC, as
assignee of Dixie Painting and        *
Maintenance Contractors, Inc.,
                                      *
      Plaintiff,
                                               CASE NO. 3:18-CV-99 (CDL)
                                      *
vs.
                                      *
SURETEC INSURANCE COMPANY,
                                      *
      Defendant.
                                      *

                                  O R D E R

      Plaintiff Diversified Lenders, LLC (“Diversified”) brings

this action pursuant to the Miller Act, 40 U.S.C. §§ 3131-34, on

a federal payment bond issued by Defendant SureTec Insurance

Company (“SureTec”).     Pursuant to Federal Rule of Civil Procedure

12(b)(1), SureTec has moved to dismiss for lack of standing because

Diversified is not a proper party under the Act and for lack of

subject matter jurisdiction because Diversified did not allege

compliance with the Act’s statute of limitations.           Alternatively,

SureTec moves to dismiss pursuant to Rule 12(b)(6) for failure to

state a claim.        As explained below,       because Diversified has

standing to bring a claim and because the Miller Act one-year

statute of limitations is nonjurisdictional, SureTec’s motion to

dismiss on these grounds is denied.           SureTec’s motion to dismiss

for   failure   to   state   a   claim,   however,   is   more   compelling.


                                      1
Nevertheless, the Court finds that under the circumstances, the

remedy for Diversified’s pleading deficiencies is amendment to the

complaint rather than dismissal at this stage of the proceedings.

Accordingly, Diversified shall be permitted to amend its complaint

within fourteen days of today’s Order to set out facts showing

that its claim is not barred by the Miller Act’s one-year statute

of limitations.   SureTec will then have twenty-one days from the

service of the amended complaint to renew its motion to dismiss.

Consistent with the foregoing, SureTec’s motion to dismiss (ECF

No. 7) for lack of jurisdiction and standing is denied while its

motion to dismiss for failure to state a claim is terminated as

moot.

                              STANDARD

     Because SureTec’s jurisdictional challenge is a facial one,

the Court must accept the allegations of Diversified’s complaint

as true, Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)

(per curiam), just as the Court must accept those allegations as

true for purposes of deciding whether Diversified’s complaint

fails to state a claim upon which relief may be granted. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a motion

to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on

its face.’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007))).   Diversified’s complaint must include sufficient factual


                                 2
allegations “to raise a right to relief above the speculative

level.”     Twombly, 550 U.S. at 555.   In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” Diversified’s claims.     Id. at 556.

                         FACTUAL ALLEGATIONS

     Diversified alleged the following facts in support of its

claim:

     In July 2013, Dixie Painting and Maintenance Contractors,

Inc. (“Dixie”) entered a finance agreement with American Business

Finance, LLC (“American”).    Compl. ¶ 6, ECF No. 1.   The agreement

assigned Dixie’s invoices to American and granted American a

security interest in Dixie’s accounts, including payments on the

invoices.     Id. ¶¶ 8-9.   Diversified later purchased American’s

interest in Dixie, and American assigned its rights under the

finance agreement to Diversified. Id. ¶¶ 11-12. Thus, Diversified

is the assignee of the Dixie invoices and holder of security

interests in the invoice payments.

     In July 2016, SureTec issued a payment bond for work on a

federal construction project with Vision Construction Company

(“Vision”) as the principal.     Id. ¶ 14.     A month later, Vision

subcontracted with Dixie to perform work on the project. Id. ¶ 13.

Dixie completed its scope of work, but Vision did not pay.       Id.

¶ 15. Diversified does not specifically allege when Dixie finished

its work.


                                  3
     In June 2017, Vision declared bankruptcy.        Id. ¶ 16.   SureTec

filed several motions for relief from the bankruptcy court’s

automatic stay to facilitate completion of certain bonded projects

and to collect and apply bonded project funds.            Id. ¶¶ 17-18.

SureTec’s requests for relief from the stay did not reference

Dixie’s project.     Id. ¶ 19.   Diversified also filed a motion to

lift the automatic stay so it could seek payment as a claimant and

obligee under the bond, which the bankruptcy court granted in

December 2017.   Id. ¶ 20.    In January 2018, Diversified submitted

a claim to SureTec.      Id. ¶ 21.       SureTec denied the claim in May

2018.    Id. ¶¶ 22-23.   Diversified then brought this action.

                              DISCUSSION

     Diversified brought a single Miller Act bond claim against

SureTec.    SureTec contends Diversified is not a proper claimant

under the Act and that the complaint should be dismissed based on

the Act’s one-year limitation period.          The Court addresses these

arguments in turn.

I.   Diversified Is a Proper Claimant

     First, SureTec contends that Diversified is not a proper

party.     In relevant part, the Miller Act provides as follows:

“Every person that has furnished labor or material in carrying out

work provided for in a contract for which a payment bond is

furnished . . . may bring a civil action on the payment bond.”

40 U.S.C. § 3133(b)(1).     SureTec contends this language precludes



                                     4
recovery by assignees like Diversified who did not actually furnish

labor or materials on the project.             But under the Miller Act’s

predecessor statute, the Heard Act, several Supreme Court cases

“established that assignees of the claims of persons furnishing

labor or material came within the protection of the statutory

bond.”    United States ex rel. Sherman v. Carter, 353 U.S. 210, 219

(1957) (citing Heard Act cases for this proposition). And “[t]here

is    nothing   in   the   language,   legislative   history,   or   related

decisions to indicate that Congress intended to overturn these

cases when it replaced the Heard Act with the broader and more

liberal provisions of the Miller Act.”             Id.   SureTec has also

failed to point to any language in the actual bond that prevents

the assignment of claims.           Therefore, the Court concludes that

Diversified may assert a claim against the bond even though it is

an assignee.         SureTec’s motion to dismiss on this ground is

therefore denied.

II.    The Court’s Jurisdiction Is Not Implicated by the Limitation
       Period, but the Complaint Is Nevertheless Deficient

       The Miller Act provides that an action on a federal payment

bond “must be brought no later than one year after the day on which

the last of the labor was performed or material was supplied by

the    person    bringing     the   action.”      40 U.S.C. § 3133(b)(4).

Diversified did not specifically allege that Dixie performed work

within the required period.            Diversified instead contends that




                                        5
discovery is needed regarding the date Dixie last performed work

and that circumstances could estop SureTec from relying on the

limitation.          SureTec    responds      that    the    limitation       is

jurisdictional and Diversified therefore may not rely on any

equitable doctrines to excuse noncompliance.            See Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.”);

United States ex rel. Harvey Gulf Int’l Marine, Inc. v. Md. Cas.

Co., 573 F.2d 245, 247 (5th Cir. 1978) (concluding that timely

filing    of    Miller   Act   claim   in   state    court   could    not   toll

jurisdictional statute of limitations).1             Alternatively, SureTec

asserts that Diversified’s complaint fails to state a claim.                 The

Court concludes that jurisdiction is proper but that Diversified’s

complaint is nonetheless deficient as explained below.

     A.        Rule 12(b)(1)

     Before Congress split the former Fifth Circuit to form the

Eleventh Circuit, the Fifth Circuit clearly held that the Miller

Act’s one-year limitation period was jurisdictional.                 See Harvey

Gulf, 573 F.2d at 247 (“Those circuits that have considered the

question have uniformly regarded the one-year filing requirement

as a jurisdictional limitation on the substantive rights conferred



1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981)
(en banc), the Eleventh Circuit adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.


                                       6
by the Miller Act.”).    This decision therefore represents binding

Eleventh Circuit precedent. But after the creation of the Eleventh

Circuit, the Fifth Circuit clarified its holding in Harvey Gulf to

explain that the statute of limitations is limitational and not

jurisdictional.    See United States ex rel. Am. Bank v. C.I.T.

Constr. Inc. of Tex., 944 F.2d 253, 256-57 (5th Cir. 1991); see

also United States ex rel. Tex. Bitulithic Co. v. Fidelity and

Deposit Co. of Md., 813 F.2d 697, 699 (5th Cir. 1987). The Eleventh

Circuit, however, does not appear to have reconsidered Harvey Gulf.

See United States ex rel. Dillon Constr., Inc. v. Cont’l Ins. Co.,

776 F.2d 962, 964 n.1 (11th Cir. 1985) (casting doubt on district

court’s   conclusion   that   the    limitation    is   jurisdictional    but

declining to consider the issue).          Accordingly, that decision is

still binding precedent until overruled by the Eleventh Circuit or

the Supreme Court.

     Diversified   argues     that   the   Supreme   Court’s   decision   in

Arbaugh v. Y&H Corp., 546 U.S. 500 (2006) abrogated Harvey Gulf.

In Arbaugh, the Supreme Court determined that Title VII’s provision

limiting the statute’s application to employers with over fifteen

employees was “an element of a plaintiff’s claim for relief, not

a jurisdictional issue.”       Id. at 516.        Although the holding in

Arbaugh applies specifically to Title VII and not the Miller Act,

the Supreme Court went beyond Title VII to provide direction to

lower courts when faced with determining whether a restriction on


                                      7
the coverage of a statute is jurisdictional or limitational.                   As

explained by the Supreme Court, “[i]f the Legislature clearly

states that a threshold limitation on a statute’s scope shall count

as   jurisdictional,         then   courts    and    litigants   will   be   duly

instructed and will not be left to wrestle with the issue.”                   Id.

at 515-16 (footnote omitted).             The Court then announced what it

described as the following “bright line” rule: “when Congress does

not rank a statutory limitation on coverage as jurisdictional,

courts    should     treat    the     restriction    as   nonjurisdictional    in

character.”    Id. at 516.          The Supreme Court clearly intended for

this bright line rule to be applied to all federal statutes, not

just Title VII.

      Generally,      under     the     Eleventh     Circuit’s   “prior      panel

precedent rule, a holding by a prior panel is binding unless there

is ‘a clearly contrary opinion of the Supreme Court or of [the

Eleventh Circuit] sitting en banc.’”                Stardust, 3007 LLC v. City

of Brookhaven, 899 F.3d 1164, 1177 (11th Cir. 2018) (quoting

Garrett v. Univ. of Ala. at Birmingham Bd. of Trs., 344 F.3d 1288,

1292 (11th Cir. 2003) (per curiam)); see also Garrett, 344 F.3d at

1292 (following prior panel precedent because intervening Supreme

Court     decision     was     “not     clearly     inconsistent”   with     that

precedent).    Therefore, unless Arbaugh is “clearly on point” and

“clearly inconsistent” with Harvey Gulf, the Court must follow the

latter.    Garrett, 344 F.3d at 1292.


                                          8
     The Court concludes that Harvey Gulf cannot be followed in

light of Arbaugh.        First, Arbaugh specifically addresses the

situation here, where a court is called to determine whether a

statutory   restriction       is    jurisdictional.        Therefore,      it   is

sufficiently   on     point.          Second,      Arbaugh’s     “bright     line”

instruction    to     lower    courts       that    such      restrictions      are

presumptively limitational          is inconsistent with         Harvey Gulf’s

conclusion that the Miller Act’s limitation is jurisdictional.

Thus, this Supreme Court pronouncement conflicts directly with the

holding in Harvey Gulf and abrogated it prospectively.                See United

States ex rel. Air Control Techs., Inc. v. Pre Con Indus., Inc.,

720 F.3d 1174, 1176-78 (9th Cir. 2013) (concluding that prior

precedent holding that the Miller Act’s one-year limitation was

jurisdictional could not stand in light of Arbaugh and additional

Supreme Court precedent).          Thus, the Court is bound by Arbaugh and

not Harvey Gulf, and the one-year statute of limitations shall be

treated as limitational and not jurisdictional.                 See id. at 1177

(concluding    that     limitation       provision      did     not   speak     in

jurisdictional terms and is not part of a jurisdictional statutory

section); id. at 1178 (finding the limitation as nonjurisdictional




                                        9
to be consistent with Miller Act’s “highly remedial” purpose).

Accordingly, SureTec’s motion to dismiss on this ground is denied.2

     B.    Rule 12(b)(6)

     The   Court’s   conclusion   that   the   Miller   Act’s   one-year

limitation is not jurisdictional does not relieve Diversified of

the burden to allege facts necessary to support the essential

elements of its claims, including satisfaction of the one-year

limitation period.    See Arbaugh, 546 U.S. at 516 (concluding that

satisfaction of statutory restriction is an element of plaintiff’s

claim for relief).     Accordingly, Diversified must still allege

facts in its complaint to establish that its claim is timely.

Diversified filed this action on July 25, 2018.          Therefore, to

avoid dismissal, Diversified must allege that Dixie performed work

on the project on or after July 25, 2017, or it must allege facts

supporting the tolling of the statute of limitations or otherwise

excusing compliance with the limitation.

     Diversified’s present complaint does none of these.         It does

not specifically allege that Dixie performed any work within a

year preceding the filing of its complaint.     And it does not allege

facts that would authorize tolling or otherwise excuse compliance

with the one-year statute of limitations.      Diversified should have

enough information available to it to allege in good faith whether


2
  By refusing to follow Harvey Gulf, this Court is not predicting what
the Eleventh Circuit will do in response to Arbaugh. Instead, the Court
is doing what the Supreme Court says should be done post-Arbaugh.


                                  10
the facts from its perspective show that the action is timely or

that compliance with the statute of limitations should be excused.

Notwithstanding this deficiency in its complaint, the Court does

not find dismissal to be the proper remedy here.            Instead, the

Court allows Diversified to amend its complaint as long as it does

so within fourteen days of this Order.          SureTec may renew its

motion   to   dismiss   within   twenty-one     days   of   service   of

Diversified’s amended complaint.

                              CONCLUSION

     Based on the foregoing, SureTec’s motion to dismiss for lack

of jurisdiction or lack of standing (ECF No. 7) is denied and its

motion to dismiss for failure to state a claim is terminated as

moot.3

     IT IS SO ORDERED, this 20th day of November, 2018.

                                       S/Clay D. Land
                                       CLAY D. LAND
                                       CHIEF U.S. DISTRICT COURT JUDGE
                                       MIDDLE DISTRICT OF GEORGIA




3
  SureTec may also renew its motion to dismiss Diversified’s attorney’s
fees claim if the amended complaint does not adequately allege such a
claim.


                                  11
